In re Watts, Albert; — Defendant(s); applying for writ of certiorari and/or review; Parish of Orleans Criminal District Court Div. “A” No. 878-311; to the Court of Appeal, Fourth Circuit, No. 98KA-0009.
Writ granted in part, otherwise denied. Relator’s sentence is amended to delete the denial of parole eligibility. La.R.S. 14:69 does not deny parole eligibility on any sentence imposed for possession of stolen things and neither La.R.S. 15:529.1(A)(l)(b)(i) nor La.R.S. 15:529.1(G) gives the trial court any additional authority to place restrictions on the parole eligibility of a third offender. In all other respects, the application is denied.
TRAYLOR, J. not on panel.